Citation Nr: 0405656	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-06 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1948 to 
June 1949.  He died in August 2002.  The appellant is his 
widow.  She appealed to the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied her claim for service connection 
for the cause of his death.

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, the case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.

REMAND

The appellant attributes the veteran's death from chronic 
renal failure due to amyloidosis to his service in the 
military.  She says his amyloidosis was caused by his 
osteomyelitis, a service-connected condition, so his death is 
service connected.  But further development is needed before 
actually making this determination and deciding this appeal.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate a claim for benefits.  
Changes potentially relevant to this particular appellant's 
appeal include the establishment of specific procedures for 
advising her and her representative of the information 
required to substantiate her claim, a broader VA obligation 
to obtain relevant records and advise her of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion if necessary 
to make a decision on the claim.

A review of the record does not indicate the appellant has 
been advised of the changes brought about by the VCAA, as 
they relate to her current claim at issue.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  While the RO has informed 
her of the evidence needed to substantiate her claim, the RO 
has not yet informed her of her rights and responsibilities 
under the VCAA and whose ultimate responsibility it is in 
obtaining the supporting evidence.  The RO's notification and 
development letters that have been sent thus far, for the 
most part, have not expressly mentioned the VCAA.  And the 
February 2003 statement of the case (SOC) merely provided the 
appellant a copy of the regulation governing claims for 
service connection for cause of death.  There was no express 
or implied mention of the VCAA, including the statutes and 
implementing regulations.

The undersigned Veterans Law Judge (VLJ) of the Board has 
since attempted to explain the duties to notify and assist 
mandated by the VCAA.  This occurred during the appellant's 
September 2003 videoconference hearing.  See the transcript 
of the proceeding beginning on page 9 and continuing for 
several pages thereafter.  But unfortunately, mere 
notification of the provisions of the VCAA, without a 
discussion of the appellant's rights and responsibilities, 
VA's responsibilities, and the necessary evidence to be 
obtained with regard to the specific issue before the Board 
is insufficient to comply with the VCAA.  As a consequence, 
her claim was certified to the Board without her being given 
appropriate notice of her rights and responsibilities, and 
VA's responsibilities, under the VCAA.  And the Board, 
itself, cannot correct this procedural due process 
deficiency; the RO must do this instead.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the appellant as to what is needed to 
substantiate her claim and its duty to notify her of VA's 
responsibilities in assisting her in the development of her 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

Additionally, during her September 2003 hearing, the 
appellant indicated she no longer wanted The American Legion 
to represent her in this appeal.  See the transcript of the 
proceeding beginning on page 2.  She said she wanted to 
revoke their representation of her and that she would be 
submitting a written statement confirming her revocation.  
See 38 C.F.R. § 20.607 (2003).  However, there is no 
indication that she since has actually followed through on 
her stated intention and revoked the power of representation 
held by The American Legion.  Further, there is no indication 
she has designated another representative in this appeal.  
As such, it is unclear whether she wants the assistance of a 
veteran's service organization or anyone else for that 
matter.  Likewise, it is unclear whether the service 
organization still intends to represent her, see 38 C.F.R. 
§ 20.608, so the RO must clarify whether she wants to have a 
representative and, if so, obtain written confirmation of 
this via a VA Form 21-22, etc.  See 38 C.F.R. § 20.1304 
(2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the appellant is expected to 
provide in support of her claim of 
entitlement to service connection for the 
cause of the veteran's death, and the 
evidence, if any, the RO will obtain for 
her.  Also advise her that she should 
submit any relevant evidence in her 
possession concerning this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

As well, the VCAA notice must apprise the 
appellant of the provisions of this new 
law, specifically concerning her claim of 
entitlement to service connection for the 
cause of the veteran's death.  The prior 
notification, in the October 2002 letters 
from the RO to the appellant, was 
insufficient.  The VCAA notification also 
must apprise her of the kind of 
information and evidence needed from her, 
and what she could do to help her claim, 
as well as her and VA's responsibilities 
in obtaining evidence.  And she must be 
given an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding her 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Also ask the appellant to clarify 
whether she is represented in her present 
appeal and, if she is, request that she 
provide an updated power of 
representation or attorney form 
confirming this.  (Note:  The American 
Legion is still listed as her designated 
representative of record, although she 
indicated during her September 2003 
videoconference hearing, at page 2, that 
she would be revoking their 
representation of her.  She never 
officially did this, however).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought is not granted to the 
appellant's satisfaction, send her and 
her representative, if any, a 
supplemental statement of the case and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of her until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




